DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see REMARKS/ARGUMENTS, filed on 05/06/2022, with respect to the rejections of claims 1-2, 13-17, and 28-30 under 35 U.S.C. 103 as being unpatentable over Tsai et al., (Pub. No.: US 2019/0149216 A1), in view of Roy et al., (Pub. No.: US 2015/0382171 A1), the rejections of claims 3-11, 18-26 under 35 U.S.C. 103 as being unpatentable over Tsai et al., (Pub. No.: US 2019/0149216 A1), and Roy et al., (Pub. No.: US 2015/0382171 A1), in view of Zhou et al., (Pub. No.: US 2020/0260486 A1), and the rejections of claims 12 and 27 under 35 U.S.C. 103 as being unpatentable over Tsai et al., (Pub. No.: US 2019/0149216 A1), and Roy et al., (Pub. No.: US 2015/0382171 A1), in view of Cao et al., (Pub. No.: US 2012/0311496 A1) have been fully considered and are persuasive.  Therefore, the final rejection dated 03/15/2022 has been withdrawn.  

Allowable Subject Matter
Claims 1-30 are allowed.  The following is an examiner’s statement of reasons for allowance: The arguments found to be persuasive.  The combinations as set forth above fail.  The cited references, and the prior arts on record do not suggest following:
“A method of wireless communication at a base station comprising:”
“obtaining visual information of a user equipment (UE);”
“accessing a shared channel to communicate with the UE based on the visual information;”
“communicating with the UE over the shared channel using one or more beams based on the visual information.”
Thus, the claims being interpreted in light of applicant’s disclosure and in view of persuasive arguments are found to distinguish over the arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.D./Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463